     Case 2:20-cv-00020-WBS-DMC Document 10 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN JACKIE GOMEZ,                                No. 2:20-CV-0020-WBS-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    YEHUDA FERRIS, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On June 19, 2020, the Court directed plaintiff to file an amended complaint

19   within 30 days. Plaintiff was warned that failure to file an amended complaint may result in

20   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

21   See Local Rule 110. To date, plaintiff has not complied.

22                  Based on the foregoing, the undersigned recommends that this action be dismissed,

23   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

24                  These findings and recommendations are submitted to the United States District

25   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

26   after being served with these findings and recommendations, any party may file written

27   objections with the court. Responses to objections shall be filed within 14 days after service of

28   objections. Failure to file objections within the specified time may waive the right to appeal. See
                                                        1
     Case 2:20-cv-00020-WBS-DMC Document 10 Filed 08/04/20 Page 2 of 2

 1   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 2

 3   Dated: August 3, 2020
                                                            ____________________________________
 4                                                          DENNIS M. COTA
 5                                                          UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
